Citation Nr: 1430158	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-46 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a permanent and total disability rating for nonservice-connected pension benefits, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(2).

2.  Entitlement to a compensable disability rating for residuals of excision of chalazia of both eyelids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO that, in pertinent part, denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Nonservice-Connected Pension

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3).  

The Veteran has indicated that he became too disabled to work in February 2000.  He reportedly was self-employed in communications and had stopped working due to a chronic low back condition.  In May 2007, the Veteran also reported that he did not take prescribed pain medications due to their side effects.  VA treatment records at the time show that the Veteran had been doing home exercises, which helped.

During a VA examination in February 2008, the Veteran reported having chronic low back pain since 2004.  He denied any injury and denied radiating pain down his legs.  He also indicated that his low back pain had not affected his ability to walk, and that he did not use any assistive devices.  Although the Veteran reported that his low back pain had no effect on his usual occupation, he did report difficulty lifting more than twenty pounds.  The intensity of his pain was a five on a ten-point scale, most of the time.  The Veteran reported taking over-the-counter medications as needed.  He also reported that an MRI scan revealed a bulging disc, and that he participated in physical therapy for a while.  Aggravating factors included lifting, standing or sitting for prolonged periods of time, and driving.  The Veteran reported no incapacitating episodes.

In June 2009, a VA staff physician was asked by the Veteran to provide a statement regarding the Veteran's functional limitations from his back not making him employable.  The VA staff physician noted that it was evident that the Veteran's low back pain caused problems with work-related tasks; and that the Veteran complained of back and other physical problems, which prevented him from working in his chosen field.  The VA staff physician also indicated that the Veteran had problems sitting in one place, with a lot of shifting from side-to-side due to apparent discomfort; and opined that the Veteran would be unemployable for any type of occupation due to his inability to perform physical labor tasks, or even sit or stand for prolonged periods of time essential for employment tasks.

In this regard, the Board finds that the June 2009 opinion is unclear as to whether the Veteran's chronic low back pain is likely to impair him occupationally in sedentary tasks other than to a mild degree.  Moreover, recent VA treatment records show a current assessment of dysthymic disorder.

Under these circumstances, a VA examination is warranted to determine the current severity of the Veteran's nonservice-connected disabilities; and to determine whether he is permanently and totally disabled from the disabilities that he is unemployable.  The Board notes that the Veteran's service-connected residuals of excision of chalazia of both eyelids are currently rated as 0 percent (noncompensable) disabling.

Residuals of Excision of Chalazia of Both Eyelids

In April 2008, the RO denied a compensable disability rating for service-connected residuals of excision of chalazia of both eyelids.  Correspondence submitted by the Veteran in April 2009 has been accepted by the Board as a notice of disagreement (NOD).

The RO or AMC has not issued a statement of the case for a compensable disability rating for residuals of excision of chalazia of both eyelids, in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (paper/electronic), VA treatment records for a lumbar spine disability, for dysthymic disorder, and for residuals of excision of chalazia of both eyelids-dated from July 2009 to present.  

2.  Schedule the Veteran for a VA pension examination to determine the nature, extent and severity of all disabilities found to be present, to include, but not limited to, lumbar spine degenerative spondylosis, degenerative joint disease of the lumbar spine, dysthymic disorder, and residuals of excision of chalazia of both eyelids.  Any diagnosed disorder must be evaluated for the specific purpose of assessing its relative degree of industrial impairment, in light of the Veteran's medical and vocational history.

The examiner must describe the total impact of the Veteran's disabilities on his employability.  The examiner should describe what types of employment activities are limited because of the Veteran's disabilities; and what, if any, type of employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.

3.  The RO or AMC should issue a SOC with regard to the issue of entitlement to a compensable disability rating for residuals of excision of chalazia of both eyelids.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

4.  Thereafter, the RO or AMC should readjudicate the issue of whether the Veteran is entitled to a permanent and total disability rating for nonservice-connected pension benefits, to include on an extraschedular basis under 38 C.F.R. § 3.321(b)(2).  

5.  If action remains adverse to the Veteran, an appropriate supplemental statement of the case should be sent to him and his representative; and they should be afforded an opportunity to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The Veteran need take no further action unless notified otherwise, but may furnish additional evidence and argument while the case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion as to the ultimate outcome of this case.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


